DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Regarding Claims 2-5 and 23. Cancelled.
Regarding Claims 6-12, 14-17, 19, 21 and 24-26. Withdrawn

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.        Claims 1, 13, 18, 20, 22 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019, as well as updated guideline issued on October 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 18, we recognize that the limitations “generate, based on the roof measurements, a three dimensional computer model of the roof that includes at least two roof sections and one or more ridge lines distinguishing the at least two roof sections, adjust the three-dimensional computer model based on one or more features of the at least two roof section, calculating the roof edge measurements assuming each of the at least two roof sections has no slope regardless of an actual slope of each of the at least two roof sections of the roof, fusing the at least two roof sections into a fused roof section by removing the ridge lines, subtracting an amount from one or more of the roof edge See also Applicant's Figure 1C (as one example), which describes using mathematical operations (namely subtraction in the original disclosure). For Claim 22, the limitations “correlating the first aerial image with the second aerial image….generating based at least in part on the estimated total roof area measurement of the adjusted computer roof model, an estimated floor area measurement of the building,” are abstract ideas for the same reason as above. Similar rejections are made for other dependent claims.
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with any additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. The limitations “receive roof measurements of a building having a roof, wherein the received measurements include roof edge measurements of the roof, the roof measurements based on one or more photographs of the building” and “receiving a first and second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building,” but said limitations are directed to mere insignificant data collection activity to 
          Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations involving “receiving roof measurements of a building having a roof, where the received roof measurement include roof edge measurement of the roof, the roof measurements based on one or more photographs of the building " and “receiving a first and second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building,” are recited, but said limitations would not be considered for evidence of conventionality, see references in the IDS. As an example, see Forlani et al., “Building reconstruction and visualization from LIDAR data, Introduction section, as well as some of the references cited under the Conclusion section, under Pertinent Arts). Furthermore, the limitations “computer” and memory” are recited, but said limitations are merely a recitation of generic computer and associated computer structure that serves to perform generic computer functions that are well-understood, routine and conventional activities previously known to the pertinent industry. Finally, the claims recite “generate a floor area measurement estimate report that includes one or more images of the building annotated with numerical values that indicates the estimated floor area measurement,” but said limitations are merely directed insignificant post-solution activity of displaying the processed data from the implementation of the abstract idea that is well-understood, routine, and conventional as well. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive, for the reason given above as well as reasons given in previous Office .
          Applicant argues that the pending claims are similar to the patent-eligible claims in McRo. In Response, the Examiner respectfully disagrees, as the fact pattern of the claims are different and therefore do not control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HYUN D PARK/Primary Examiner, Art Unit 2865